UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARYL STEPHEN,
                               Plaintiff,
                                                                    19-CV-2225 (JPO)
                     -v-
                                                                         ORDER
 TERRY HALL, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff has filed a request to extend his time to file an appeal of this Court’s decision

denying his application to proceed in forma pauperis for the purpose of appealing this Court’s

order of service. (Dkt. No. 20.) Due to his pro se status, and the fact that he was mourning for

religious reasons, Plaintiff has shown the requisite “excusable neglect or good cause” required

by Rule 4(a)(5)(A)(ii) of the Federal Rules of Appellate Procedure.

       Accordingly, Plaintiff shall file any notice of appeal on or before January 30, 2020.

       SO ORDERED.

Dated: January 16, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
